DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of holes/dents on one free end of claims 3 and 14, the plurality of hooks/fasteners/swollen parts on the opposite free end of claims 4, 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,900,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim the same essential define but in broader terms, including a bistable spring, two ends, a middle portion and fastening means.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-12, 17, 18, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metras et al. (US 2014/0090873).
Regarding claim 1, Metras discloses a general-purpose fastener 100/200 comprising:(a) a bistable spring (paragraph 0029, last sentence) having two free ends 107/109 (or 207/209) and a middle portion between the two ends, wherein the spring is made in one piece; (b) a fastening means (see paragraph 0029) for fastening the two free ends of said bistable spring to one another for creating a loop; and (c) whereby said bistable spring would inherently define a first open stable state and a second half closed stable state, and a third locked stable state whereby said fastening means secure said free ends together such that said bistable spring creates a closed loop with said fastening means (paragraph 0029).
Regarding claims 5 and 8, Metras discloses various magnetic fastening means including a pair of magnets, and two plates and a metallic piece to the degree claimed, see paragraph 0029, fourth sentence.
Regarding claim 7, Metras discloses that the outer material 105 may comprise an elastic material as claimed, see paragraph 0025, lines 11-14.
Regarding claims 9-11, 21 and 22, the Metras device is capable of being used in each of the claimed manners. it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 12, 17 and 18, Metras discloses a bundling fastener 100/200 and ring shaped fastener 200 for bundling objects together comprising: (a) a spring structure (paragraph 0029, last sentence), having two free ends 107/109 and a middle portion between the two ends, wherein said spring structure is made in one piece; (b) a fastening means (paragraph 0026 last sentence, and paragraph 0029) for fastening the two free ends of said spring structure to one another; and (c) whereby said spring structure inherently defines the claimed first half closed stable state, a second locked stable state in which said fastening means are locked to each (paragraph 0026 last sentence, and paragraph 0029). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 13-15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metras et al. (US 2014/0090873) in view of Hardy (US 2016/0001958).
Regarding claims 2-4, 13-15, 19 and 20, Metras discloses the invention substantially as claimed but does not disclose the fastening means being a plurality of holes in one end and plurality of hook, arrow shaped fasteners or swollen parts on the other end. However, Hardy teaches a similar spring element 12 (see “slap bracelet” paragraph 0022, third sentence) wherein the ends thereof are provided with fastening means 15’ and 16’ (see Figure 1A) that form formed as a plurality of holes 16’ in one end and a swollen part 15h’ on the opposite end. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the fastening means of Metras as holes and a swollen part in order to provide an alternate fastening means that is more secure than a magnetic connection. Regarding there being a plurality of swollen parts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional parts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Metras et al. (US 2014/0090873) in view of Official Notice. Metras does not disclose the fastening means being hook and loop fasteners. However, Examiner takes Official Notice that hook and loop fasteners are a well-known equivalent fastening means in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the fastening means taught by Metras with a hook and loop fastening means in order to provide an alternate fastener that is easy to secure and remove. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable (pending removal of the double patenting rejection) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734